Dismissed and Opinion Filed January 23, 2015.




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-14-01210-CR

                           AMANDA SUE BASQUEZ, Appellant
                                        V.
                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 265th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F12-57649-R

                            MEMORANDUM OPINION
                          Before Justices Lang, Brown, and Whitehill
                                   Opinion by Justice Lang
       Amanda Sue Basquez filed a pro se notice of appeal from the trial court’s order

modifying the conditions of her community supervision. An order modifying the conditions of

community supervision is not an appealable order. See Basaldua v. State, 558 S.W.2d 2, 5 (Tex.

Crim. App. 1977). We dismiss the appeal for want of jurisdiction.



                                                 /Douglas S. Lang/
                                                 DOUGLAS S. LANG
                                                 JUSTICE

Do Not Publish
TEX. R. APP. P. 47
141210F.U05
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

AMANDA SUE BASQUEZ, Appellant                      On Appeal from the 265th Judicial District
                                                   Court, Dallas County, Texas
No. 05-14-01210-CR        V.                       Trial Court Cause No. F12-57649-R.
                                                   Opinion delivered by Justice Lang, Justices
THE STATE OF TEXAS, Appellee                       Brown and Whitehill participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered this 23rd day of January, 2015.




                                             –2–